Title: To John Adams from Samuel Dexter, 13 May 1800
From: Dexter, Samuel
To: Adams, John



Sir,
Philad. 13th. May 1800

On as mature deliberation as the time would permit I have concluded that it is proper for me to decline the honor intended for me in your nomination of yesterday.
At present I am certainly unqualified for the duties of the Office; & such have been my pursuits & such are my habits, that my mind would not be devoted to it, & consequently I never should acquire the ability of conducting the department of War with utility to the public & honor to myself.
If any further reasons could be thought necessary, I might add that it would be with extreme reluctance that I should consent to a change in my situation that must carry Mrs. Dexter far from her friends &, as I have no doubt, much against her inclination, without consulting her on the occasion.
Accept, Sir, my grateful acknowledgments for your goodness & believe that / I am with profound respect / Sir, Your very obed. Servt.

Saml. Dexter